DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-21 filed  on 4/28/2021 are pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/28/2021 was filed before the first Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Great Britain  on 12/22/2015. It  is noted, however, that applicant has not filed a certified copy of the GB1522681.4 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2- 5, 7, 9,11, 12, 15 -18, 20, 21 and dependent claims are   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 2 recites a method of making dough comprising “admixing a dough component” with enzymes. As no further steps are provided one of ordinary skill  in the art would not be reasonably apprised of the scope of the invention. It is unclear whether the dough component is a dry component or a wet component, and therefore, it is not known   how a dough is formed.  Appropriate correction is required.  For purposes of examination, a dough composition having added enzymes  has been considered.
	Claim 3 is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced (MPEP 2173.05(q)). 
Further, claim 3 recites subject matter in parentheses.  It is unclear whether the subject matter within parentheses is a part of the claimed invention.  Additionally, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claim 3  further recites “and/or”, which renders the claimed limitations unclear. Appropriate correction is required.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance,  claim  5 recites the broad recitation “wherein  the fatty acid moiety of the produced N-acyl-lysophosphatidyl ethanolamine contains 14-20 carbon atoms”, and the claim also recites "preferably wherein the fatty acid moiety of the produced N-acyl-lysophosphatidyl ethanolamine is saturated and more preferably wherein the fatty acid moiety is saturated and contains 16 carbon atoms" which are narrower statements of the range/limitation. Appropriate correction is required. In the present instance, claim 9 recites adding lecithin, and recites “preferably adding soya lecithin” which is a narrower statement  of the limitation.  Claim 11 recites “enzyme with phospholipase A2 activity” and the claim recites “preferably …..phospholipase A2 that acts on N-acyl phosphatidyl ethanolamine” which is a narrower statement of the recitation.  Claim 15 recites a concentration of between 50-7500 ePLU/kg flour, and the claim recites 150-2000ePLU/kg and 500-1000 ePLU/kg which are narrower statements of the claimed range/limitation. Appropriate correction is required.
Claim 4 recites “enzymes….are admixed or used either simultaneously or sequentially”.  The scope of “or used either simultaneously or sequentially” is undefined. It is not known how the use occurs in the method of claim 2. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
Claim 7 recites “method according to claim 6 wherein the enzyme that acts on a polar lipid at the sn1 position acts on a galactolipid.” One of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear whether a positive method step or an inherent mode of action of the claimed enzyme is claimed. Appropriate correction is required.
Claim 11 recites subject matter within parentheses. It is not known whether the subject matter within parentheses is a part of the claimed invention. Appropriate correction is required.
Claim 12 recites “method or use”. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
Claim 16 recites “enzyme that acts on a polar lipid”. This should read as “the enzyme that acts on a polar lipid”.
Claim 17 recites “the composition”. There is insufficient antecedent basis for this claimed limitation.
Regarding claim 18, the phrase "e.g.” expanded as  “for example” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Further, it is unclear whether the subject matter within parentheses is a part of the claimed invention.
Claim 19 recites “compared to a dough without enzyme addition”. The identity of the  enzyme in “without enzyme addition” is unclear, as the claim is dependent on claims reciting lipase enzymes (claim 15)  and other “further” enzymes (claim 18). 
Claims 20 and 21 recite “which is capable of acting”. This phrase does not positively indicate that the claimed action occurs. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 recites “are admixed or used either simultaneously or sequentially”, which is broader than the limitation in independent claim 2.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 and 2 are  rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Spendler et al. (WO 02/03805 A1), evidenced by Jorgensen et al. (US 8,309,147 B2).
Regarding claims 1 and 2, Spendler discloses a pre-mix composition (page 6 lines 5-9 ) comprising phospholipase A2 and triacylglycerol lipase (Example 2) inherently having the claimed properties, and made into a dough. Jorgensen discloses a method for screening lipolytic enzymes that is used to identify candidates for a baking additive which can improve the properties of a baked product when added to the dough. The screening method involves contacting the enzyme with N-acyl phosphatidyl ethanolamine (APE) or N-acyl lysophosphatidyl ethanolamine (ALPE), and detecting hydrolysis of an ester bond in the APE or ALPE. 
Spendler therefore anticipates the subject matter in claims 1 and 2, rendering the claims unpatentable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-21  are rejected under 35 U.S.C. 103 as being unpatentable over Spendler et al. (WO 02/03805 A1) evidenced by Jorgensen et al. (US 8,309,147 B2).
Regarding claims 3-8, and 13,  Spendler  discloses that the combination of a phospholipase with a galactolipase or with triacylglycerol lipase in a bread dough has a synergistic effect on the specific volume of bread (examples 1 and 2 and claims 1-4), wherein the   phospholipase may be PLA1 or PLA2.  
Regarding claim 12-14, the examples disclose bread dough that is baked. 
Regarding claims 9-11, Splender discloses lecithin /lysolecithin as emulsifier in the dough composition (page 7 line 14). Lysolecithin is enzymatically modified lecithin, as claimed.
As  claimed , the method in Spendler is directed to the production of a dough and baked products. Spendler  discloses the use of a galactolipase and the presence of lecithin or modified lecithin further disclosing that “[T]he enzyme combination may have low activity on partially hydrolyzed lipids such as digalactosyl monoglyceride (DGMG), lysophospholipids (LPL) and mono- and diglycerides (MG, DG). Favorably, this may lead to accumulation of such partially hydrolyzed lipids in the dough and may improve the properties of the dough and/or the baked product.” (page 2 lines 31-35) 
Regarding claims 15, the enzymes in Spendler (page 4 line 34 through page 5 line 3) are considered as added in a range within, overlapping or encompassing the levels of enzymes claimed, although units of enzyme activity are defined differently.  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 17 -18, Spendler discloses adding an  anti-staling amylase, hemicellulase, glucose oxidase or protease (page 5 lines 5-14).
Regarding claim 19, Splender discloses “[T]he enzyme combination may have low activity on partially hydrolyzed lipids such as digalactosyl monoglyceride (DGMG), lysophospholipids (LPL) and mono- and diglycerides (MG, DG). Favorably, this may lead to accumulation of such partially hydrolyzed lipids in the dough and may improve the properties of the dough and/or the baked product.” (page 2 lines 31-35).  The partially hydrolyzed lipids include lysophospholipids and derivatives thereof, including C16:0 NALPE. 
Regarding   claim 20, the phospholipase A2 enzyme in Splender is added to a sponge and the enzyme that acts on a polar lipid in the sn1 position is added to a dough during admixing in a sponge-and-dough   method (see page 8, lines 19-26, Example 3). 
Regarding claim 21, Spendler discloses a pre-mix composition (page 6 lines 5-9) comprising phospholipase A2 and triacylglycerol lipase (Example 2) inherently having the claimed properties. Providing a mixed composition in the form of a kit with instructions included,  is considered an obvious modification by one of ordinary skill in the art, for the purpose of marketing an enzyme product for addition in a dough making process.
Claims 3-21   are therefore prima facie obvious in view of the art.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793